Title: Joseph C. Cabell to James Madison, 30 August 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [August 30 or September 1, 1829]
                            
                        
                        Anti Tariff Resolutions adopted by the Legislature of Virginia.
                        At the Session of 1825.6.
                        "1. Be it therefore resolved, That the imposition of taxes and duties by the Congress of the U. States, for the purpose of
                            protecting and encouraging domestic manufactures, is an unconstitutional exercise of power, and is highly oppressive
                            & partial in its operation."
                        At the session of 1826.7.
                        "2. Resolved, in like manner, that this General Assembly does, hereby, most solemnly protest against any claim or exercise
                            of power, whatever, on the part of the General Government, which serves to draw money from the inhabitants of this state,
                            into the treasury of the U. States, and to disburse it for any object whatever, except for carrying into effect the grants
                            of power to the General Government, contained in the Constitution of the U. States."
                        "3. Resolved, in like manner, that this General Assembly does most solemnly protest against the claim or exercise of any
                            power, whatever, on the part of the General Government, to protect domestic manufactures, the protection of manufactures
                            not being amongst the grants of power to that government, specified in the Consn. of the U. States; and also, against the
                            operations of the act of Congress, passed May 22d., 1824, entitled, "An Act to amend the several acts imposing duties on
                            imports," generally called the Tariff law, which vary the distribution of the proceeds of the labour of the community, in
                            such a manner as to transfer property from one portion of the United States to another, and to take private property from
                            the owner for the benefit of another person, not rendering public service, as unconstitutional, unwise, unjust, unequal
                            & oppressive."
                        At the Session of 1828.9.
                        "3. Resolved, that this general Assembly of Virginia, actuated by the desire of guarding the Constitution from all
                            violation, anxious to preserve & perpetuate the Union, and to execute with fidelity the trust reposed in it by the
                            people, as one of the high contracting parties, feels itself bound to declare, and it hereby most solemnly declares its
                            deliberate conviction that the acts of Congress usually denominated the tariff Laws, passed avowedly for the protection of
                            domestic manufactures, are not authorized by the plain construction, true intent & meaning of the Constitution."
                        Note (1). See Madison’s Report published by Thos. Ritchie 1819
                        For the Resolutions of 1798. See par 15. 19. 24. 50. 52. 53.
                        Who are parties to the Federal Compact. 15. 16.
                        In what Cases the parties ought to interpose. 15. 17. 18.
                        Object of the interposition of the parties. 18.
                        Means to be employed by the parties....54. 55.
                        Relation of the parties & the State Legislatures to the Judiciary of the U. S. 18. 19. 53.
                        In what cases the Legislatures ought to speak....15. 55.
                        Force of Legislative Declarations. 53.
                        (2) See Letters of Publius. No. 30. par: 241. Gideon’s Edition. See also Nos. 80. 82.
                        ___________________
                        See the Letters of Hampden—pa: 82. 84. 90. for the passages in double [ ].
                        
                            
                                
                            
                        
                    